[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION TO STRIKE REVISED COMPLAINT)
The plaintiff has filed a revised complaint following the striking of the original complaint by this Court. (Memorandum of Decision Re: Motion to Strike dated April 18, 1994). CT Page 6700
The defendant has moved to strike both counts of the revised complaint.
In comparing the two complaints the Court agrees with the defendant that the revisions made are stylistic rather than substantive and while labeled a revised complaint, plaintiff's arguments are more in the nature of reargument.
The original complaint incorporated the consent agreement entered into between Dr. Zielinski and the defendant (HCMA), thus this document was available to and considered by the Court in its original decision. The revised complaint does nothing more than quote from the consent agreement, or otherwise make reference to it.
Since the plaintiff has not submitted any new factual allegations the Court relies on its prior decision and the reasons stated therein.
The Motion to Strike both counts of the plaintiff's revised complaint is granted.
Klaczak, J.